Citation Nr: 1803490	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to June 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2015, the Board remanded the matter for further evidentiary development.  
 
For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a sleep disorder, to include obstructive sleep apnea.  He contends that his obstructive sleep apnea is related to active service.

In pertinent part, the Veteran's service treatment records document complaints regarding difficulty sleeping and feeling tired after sleeping.  For example, at a February 2005 post-deployment health assessment, the Veteran reported that he still felt tired after sleeping.  At his April 2005 separation examination, the Veteran reported a history of having dreams and thoughts of hurting others causing difficulty sleeping.   

In its September 2015 remand instructions, the Board noted service treatment records showing complaints of difficulty sleeping.  The Board also noted that the post-service clinical records showed that the Veteran had been diagnosed as having sleep apnea in December 2009.  Based on the foregoing, the Board determined that a VA medical examination and opinion was necessary.  Specifically, the Board requested that the examiner provide an opinion, with supporting explanation as to whether it is as least as likely as not, that any diagnosed sleep disorder, to include sleep apnea, had its onset during service or is otherwise causally related to the Veteran's active service.  If not, the examiner was to opine as to whether it is at least as likely as not that a sleep disorder, to include sleep apnea, is caused or aggravated by the Veteran's service-connected posttraumatic stress disorder.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA medical examination in May 2017.  The examiner concluded that he could not determine, without resorting to mere speculation, whether it is as least as likely as not that any diagnosed sleep disorder, to include sleep apnea, had its onset in service or is otherwise due to injury or other event of the Veteran's period of active duty.  Because the examiner failed to provide a rationale for his statement, the RO attempted to obtain clarification from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence").

In a July 2017 VA addendum opinion, the examiner responded that although the Veteran had snoring and other symptoms of sleep apnea while on active duty, there were strict criteria to diagnose sleep apnea which could only be determined using a sleep study.  Thus, because a sleep study was not done until 2009, he could not make a determination as to the etiology of the Veteran's sleep disorder without resorting to mere speculation.  

The Board finds that the examiner's opinion remains inadequate.  The examiner appears to be saying that unless sleep apnea had been diagnosed during active duty via a sleep study, he would have no basis upon which to say that the condition had been present in service.  

The fact that a disability was not diagnosed until after discharge, however, is not fatal to a claim.  Indeed, the applicable regulation provides that "service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d).

In light of the above, the Board finds that the May 2017 and July 2017 opinions are inadequate, and another VA medical opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:


1.  The RO should take the necessary steps to obtain an addendum opinion, by an examiner who has not previously examined the Veteran, for the purposes of identifying the nature and etiology of his current sleep disorder.  Access to the Veteran's electronic claims file must be made available to the examiner for review for purposes of providing the requested opinion.  An additional VA examination may be provided if deemed necessary by the examiner. 
 
After reviewing the record (and examining the Veteran if deemed necessary), the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that that any diagnosed sleep disorder, to include sleep apnea, had its onset during service or is otherwise due to injury or other event of the Veteran's period of active service.  
 
The physician is advised that the absence of a diagnosis of sleep apnea in service treatment records should not be the sole basis for the opinion.  The examining physician is advised that he/she must discuss the Veteran's self-reported history.  The physician is further advised that while the Veteran is not competent to state that he had sleep apnea while on active duty, he is competent to report his sleep habits and associated symptoms.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  For example, whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2.  After completing any additional action deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






